EXHIBIT 10.9
ADDENDUM TO
 
INVESTOR RELATIONS CONSULTING AGREEMENT
 
by and between
 
3GC, Ltd (“Consultant”)
 
and
 
Integrated Environmental Technologies, Ltd. (“Company”)
 


 
The Purpose of this Addendum is to adjust the Term (Section 2, “Term”) of the
original Consulting Agreement, dated March 1, 2010, in order to renew the
contract on a month-to-month basis.  Both parties enter this amendment with the
understanding that future terms and/or contractual agreements may be negotiated
between the Consultant and the Company at a future date.
 


 
It is further agreed that all other provisions of the original Consulting
Agreement shall remain in full force and effect.
 


 
IN WITNESS THEREOF, the below signatures by both parties shall serve to make
this an executed addendum agreement.
 


 
Integrated Environmental Technologies, Ltd.:
 
/s/  William E.
Prince                                                                September
1, 2010                                           
William E.
Prince                                                                               
Date
President / CEO


 
3GC, Ltd.:
 
/s/  Gary Grieco                                                      September
1, 2010                                           
Gary
Grieco                                                                           Date





--------------------------------------------------------------------------------